         Case 1:20-cv-11374-MLW Document 1 Filed 07/22/20 Page 1 of 16




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                                             CASE NO.

RICHARD A. LAVIGNE                                   )
     Plaintiff                                       )
                                                     )
V.                                                   )
                                                     )
LIFE INSURANCE COMPANY OF NORTH                      )
      AMERICA                                        )
CITIZENS FINANCIAL GROUP, INC.                       )
CITZENS FINANCIAL GROUP LONG-TERM                    )
      DISABILITY PLAN                                )
      Defendant                                      )


                                         COMPLAINT

                                          Introduction

       This is an ERISA claim to recover long-term-disability-benefits against a plan

administered by Life Insurance Company of North America and the Citizens Financial Group

Long-Term Disability Plan; to recover attorney’s fees and costs allowed under the ERISA

statute. This suit is an example of abuses where “the insurance industry found it could largely

immunize itself from suit due to the Employee Retirement Income Security Act (“ERISA”).”

United States v. Aegerion Pharmaceuticals, Inc., 280 F. Supp. 3d 217, 226 (D. Mass. 2017).

Also, this is a claim to recover compensatory and punitive damages against Citizens Financial

Group, Inc. for failing to pay short-term disability benefits under a plan administered by Life

Insurance Company of America and funded by Citizens Financial Group, Inc. that is exempt

from ERISA.




                                                 1
      Case 1:20-cv-11374-MLW Document 1 Filed 07/22/20 Page 2 of 16




                                            Parties



1.   Plaintiff is Richard A. LaVigne (“Mr. LaVigne”), an individual having a usual place of

     residence at Lakeville, Plymouth County, Massachusetts.

2.   Defendant is Life Insurance Company of North America (“LINA”) a stock insurance

     company having a usual place of business at 1601 Chestnut Street, Philadelphia,

     Pennsylvania. LINA is an insurance subsidiary of CIGNA Corporation of Bloomfield,

     Connecticut. LINA is authorized to engage in the business of insurance under the laws of

     the Commonwealth of Massachusetts as a licensed foreign insurer, and is doing business

     in the Commonwealth of Massachusetts.

3.   Citizens Financial Group, Inc. (“Citizens”) is a Delaware corporation having a principal

     place of business at Providence, Rhode Island.

4.   Citizens Financial Group, Inc. Long-Term Disability Plan (“LTD Plan”) is an employee

     welfare-benefit plan of which Citizens is an administrator having a principal place of

     business at Providence, Rhode Island.

                                  Jurisdiction and Venue

5.   This Court has original jurisdiction for claims for benefits arising

     under 29 U.S.C. § 1132.

6.   Venue is proper before this Court, because LINA is engaged in the business of insurance

     in this Commonwealth and Mr. LaVigne resides in this judicial district.




                                               2
       Case 1:20-cv-11374-MLW Document 1 Filed 07/22/20 Page 3 of 16



7.    The group policy insurance policy that funds the LTD Plan issued in the state of Rhode

      Island and by its terms states that it is governed under Rhode Island law.



                                 Facts Common to All Counts

8.    Citizens employed Mr. LaVigne for about 12 years before symptoms of fibromyalgia

      prevented him from doing the duties of his then occupation or any occupation.

9.    Citizens provided to its employees’ short-term disability (“STD-Plan”) coverage through

      a plan administered by LINA.

10.   The STD Plan is an ERISA exempt payroll practice plan under 29 C.F.R. § 2510.3-1(b)

      for which Citizens is liable.

11.   Citizens provided to its employees long-term-disability-insurance benefits through the

      LTD Plan that is fully insured by LINA and identified by policy number FLK-980138.

12.   Citizens paid the premium for coverage of 60% of Mr. LaVigne’s compensation, and Mr.

      LaVigne paid a separate premium for more coverage under the LTD Plan

13.   Mr. LaVigne is a beneficiary and participant under the LTD Plan that provided certain

      benefits to employees including Mr. LaVigne.

14.   Mr. LaVigne is a participant in the LTD Plan, as defined by ERISA, 29 U.S.C. § 1002(7).

15.   Citizens provided short-term disability coverage to Mr. LaVigne as part of his

      compensation for serving as an employee to Citizens.

16.   On April 23, 2018 Mr. LaVigne left work on the advice of his treating physician after

      suffering from chronic pain caused by fibromyalgia made working impossible.

17.   For years, Mr. LaVigne had treated with many physicians and physical therapists to treat

      the symptoms of fibromyalgia.



                                               3
       Case 1:20-cv-11374-MLW Document 1 Filed 07/22/20 Page 4 of 16



18.   Mr. LaVigne applied for benefits under the Short-Term Plan.

19.   The Short-Term Plan is funded 60% under Rhode Island’s statutory Temporary Disability

      Insurance and 40% by LINA.

20.   Under the STD-Plan administered by LINA and the LTD Plan:

      You are considered disabled during the first 26 weeks of your disability if you are not
      able to perform the material and substantial duties of your own job as a result of illness or
      injury. After 26 weeks of disability, you are considered disabled if you are not able to
      perform any of the material and substantial duties of your own occupation.

      After 26 months of long term disability, you are considered disabled when it is
      determined that ( due to the same sickness or injury), you are unable to perform the duties
      of any gainful occupation for which you are reasonably fitted by education, training or
      experience.

21.   The State of Rhode Island paid benefits to Mr. LaVigne promptly.

22.   LINA denied Mr. LaVigne’s claim based on the same medical and occupational evidence

      with the State of Rhode Island paid benefits.

23.   Mr. LaVigne appealed to LINA many times for coverage under the STD-Plan which

      LINA denied each time.

24.   On May 7, 2019 Mr. LaVigne appealed to LINA and advised that more information

      would be forthcoming. Mr. LaVigne provided a copy of the Social Security

      Administration award determining that he was unable to engage in gainful employment.

25.   On May 20, 2019 Mr. LaVigne underwent a functional capacity evaluation (“FCE”) by

      an occupational therapist who determined that Mr. LaVigne could not engage in a

      sedentary occupation on either a full-time or part-time basis.

26.   On June 28, 2019 Mr. LaVigne submitted these other materials in support of his appeal:


      1.   Complete Social Security Administration file
      2.   Functional Capacity Evaluation by Kerry Raymond, Occupational Therapist
      3.   AMA Guide to Impairment 5th
      4.   Updated Medical Information that LINA did not have before

                                                4
       Case 1:20-cv-11374-MLW Document 1 Filed 07/22/20 Page 5 of 16



      5. Occupational Description for Mr. LaVigne’s occupation
      6. Affidavit of Cody LaVigne
      7. Affidavit of Elizabeth LaVigne
      8. Affidavit of Susan Kashgagian.
       9. Declaration of Richard LaVigne
       10 Information about CIGNA and Life Insurance Company of North America regarding
           claims practices including. This information is in the file in case this matter ends-up
           in litigation which we are trying to avoid.
          a. Summary Report from public disclosures in AZ showing the type of information
              that LINA tracks
          b. Response Form 1 – Conformance to
              Scope of Work and Methodology – AZ
          c. RSA with Massachusetts insurance regulators
          d. LINA claims unit description
          e. LINA claims procedures
          f. CIGNA Physician Instructions
          g. Depositions—Brian Billeter Rene Worst; Juan Mendez; Scott Allen; Noemi
              Landis; Troy Phipps; Richard Lodi; John Archaki
          11 Patient Assessment.


27.   By letter dated June 28, 2019, Mr. LaVigne requested that LINA pay retroactive LTD

      Plan benefits and retroactive STD Plan benefits.

28.   Mr. LaVigne continued to submit more supporting materials including medical

      information, depositions of LINA employees and public records from the State of

      Arizona describing LINA’s claim practices.

29.   LINA requested at DDT form from the Social Security Administration (“SSA”) which

      Mr. LaVigne provided.

30.   By letter dated August 16, 2019 Mr. LaVigne provided proof that he had requested the

      DDT form that LINA demanded and again he requested retroactive payment of STD Plan

      benefits and retroactive LTD Plan benefits.

31.   By letter dated September 20, 2019 Mr. LaVigne provided the DDT form which showed

      his primary diagnosis by the SSA was for fibromyalgia, and again he requested

      retroactive payment of STD Plan benefits and retroactive LTD Plan benefits.


                                               5
       Case 1:20-cv-11374-MLW Document 1 Filed 07/22/20 Page 6 of 16



32.   On November 1, 2019 LINA issued another adverse-benefit determination.

33.   On November 11, 2019 LINA returned the depositions and public records from the State

      of Arizona and insisted that LINA could control the ERISA claim record.

34.   Mr. LaVigne made multiple requests for the identity and report of the unnamed physician

      whom LINA had relied on to support its adverse-benefit determination dated November

      11, 2019.

35.   About December 9, 2019 LINA finally disclosed the report identifying the physician as

      Shadrach H. Jones IV who did not identify in what state he is licensed to practice

      medicine and is not licensed to practice medicine in the Commonwealth of

      Massachusetts.

36.   Dr. Jones opined without examining Mr. LaVigne that all the treating physician’s

      determinations were wrong, the FCE report was not valid based on ipse dixit, and wrote

      “All of the customer's conditions have been assessed to determine which conditions may

      independently or collective impact the customer’s functionality (co-limiting). My medical

      analysis has determined that the following are co-limiting conditions, with respective

      associated limitations and restrictions: None.”

37.   On December 17, 2019 the occupational therapist who had conducted the FCE in May

      2019 provided a supplemental report explaining the errors and misstatements in Dr.

      Jones’ report.

38.   LINA chose not to conduct a medical examination which the Sixth Circuit found to be an

      abuse of discretion when LINA relied on an opinion from Shadrach H. Jones, MD who

      opined, “the current objective or quantifiable clinical examination[s], clinical diagnostic

      testing, or imaging documentations do not support a significant ongoing physical



                                                6
        Case 1:20-cv-11374-MLW Document 1 Filed 07/22/20 Page 7 of 16



      functional impairment which would preclude claimant from performing her own

      occupational duties.” Guest-Marcotte v. Life Insurance Company of North America, 730

      Fed.Appx. 292, 299 (6th Cir. 2018)

39.   Under the 243 Code of Massachusetts Regulations 2.01

      The Practice of Medicine means the following conduct, the purpose or reasonably
      foreseeable effect of which is to encourage the reliance of another person upon an
      individual's knowledge or skill in the maintenance of human health by the prevention,
      alleviation, or cure of disease, and involving or reasonably thought to involve an
      assumption of responsibility for the other person's physical or mental well being:
      diagnosis, treatment, use of instruments or other devices, or the prescribing,
      administering, dispensing or distributing of drugs for the relief of diseases or adverse
      physical or mental conditions.
      (b) The Practice of Medicine includes the following:
      1. Telemedicine, as defined in 243 CMR 2.01: Telemedicine; and
      2. Providing an independent medical examination or a disability evaluation.

40.   In a written determination dated January 11, 2019, the general counsel’s office for the

      Massachusetts Board of Registration in Medicine determined that physicians offering a

      diagnosis or disability evaluation require Massachusetts licensure. A copy of the

      determination is attached as EXHIBIT A.

41.   The opinion of Dr. Jones secured by LINA, involved the Practice of Medicine under

      Massachusetts law.

42.   In conformity with the LTD Plan, Mr. LaVigne applied for benefits with the Social

      Security Administration (“SSA”) under its disability insurance program.

43.   The SSA determined that effective April 23, 2018 that he met the criteria for benefit

      eligibility.

44.   For a person to be eligible for disability income benefits from the United States Social

      Security Act, a person must be unable to do any kind of substantial gainful work because

      of a physical or mental impairment (or a combination of impairments); (1) which has



                                               7
       Case 1:20-cv-11374-MLW Document 1 Filed 07/22/20 Page 8 of 16



      lasted or is expected to last for a continuous period of at least 12 months, or (2) that is

      expected to result in death.

45.   That definition of disability is more restrictive than the definition found in the applicable

      LTD Plan and STD-Plan.

46.   Mr. LaVigne has been “totally disabled” under the LTD Plan and the STD-Plan and has

      been entitled under the LTD Plan to be paid benefits under both plans.



                                   LINA’s Conflict of Interest

47.   At all relevant times, LINA has been operating under a financial structural conflict

      of interest as LINA is liable for benefit payments due to Mr. LaVigne.

48.   The financial conflict of interest influenced LINA’s decision making.

49.   This conflict of interest is exhibited by the history of biased claims administration by LINA

      and its related companies.

50.   On June 20, 2006 the California Department of Insurance issued a report and market

      conduct examination finding that LINA has improperly denied long-term-disability claims.

      A copy of the reported is attached as EXHIBIT B.

51.   On June 4, 2012 the California Department of Insurance issued a follow-up report about

      claims handling by LINA that detail how LINA continues to improperly deny long-term-

      disability claims. A copy of the reported is attached as EXHIBIT C.

52.   On May 13, 2013, the Massachusetts Division of Insurance and other state insurance

      regulators signed a regulatory settlement agreement (“RSA”) with LINA and other

      subsidiaries of CIGNA regarding its practices relating to handling long-term-disability

      claims. A copy of the RSA is attached as EXHIBIT D.



                                                 8
       Case 1:20-cv-11374-MLW Document 1 Filed 07/22/20 Page 9 of 16



53.   LINA paid at $250,000 fine to the Commonwealth of Massachusetts in connection with

      signing the RSA.

54.   Upon information and belief, CIGNA Group Insurance is a d/b/a of CIGNA as it decides

      the claims of LINA.

55.   Upon information and belief, CIGNA Group Insurance uses the same employees for LINA

      claims and appeals.

56.   Because the claims and appeals of LINA are decided by CIGNA Group Insurance, the

      findings of the California Department of Insurance about LINA also apply to LINA.

57.   The California Department of Insurance determined that LINA:

a.    Failed to adopt and implement reasonable standards for the prompt investigation and

      processing of claims arising under its insurance policies;

b.    Failed to effectuate prompt, fair and equitable settlement of claims in which liability had

      become reasonably clear;

c.    Failed to represent correctly to claimants, pertinent facts or insurance policy provisions

      relating to a coverage at issue;

d.    Attempted to settle claims by making a settlement offers that were unreasonably low; and

e.    Failed to include a statement in its claim denial that, if the claimant believes the claim has

      been wrongfully denied or rejected, he or she may have the matter reviewed by the

      appropriate State insurance agency/department.

58.   Underlying these findings were the facts that LINA:

a.    Applied arbitrary deadlines for submission of proof of claim after the notice of claim had

      been denied. If the proof was not available or received within the designated period, then

      the claim was denied and pushed to the appeal process;



                                                9
      Case 1:20-cv-11374-MLW Document 1 Filed 07/22/20 Page 10 of 16



b.   Failed to request medical records prior to making a claim determination;

c.   Failed to perform any functional testing or peer review of medical records on file while

     utilizing functional test results as the guidepost for medical information necessary to the

     entitlement of benefits;

d.   Failed to consult with a health care professional with appropriate training and experience

     in the field of medicine involved in the medical judgment;

e.   Improperly used attending physician’s statements to support its denial of disability while

     not clarifying with the attending physician why he/she was indicating continuing disability;

f.   Failed to perform a transferable skills analysis and labor market survey to identify alternate

     occupations appropriate to claimants under an “any occupation” policy;

g.   Ignored substantial information introduced after the claim denial;

h.   Failed to investigate the course and nature of a claimant’s disabling condition as it related

     to the first date missed from work and the end of the waiting period;

i.   Assumed that alternate employers could accommodate for a claimant, but provided no

     documentation to support this assertion;

j.   Denied claims based on a “national economy” definition when it was supposed to evaluate

     a claimant’s disability from his/her “own occupation”;

k.   Failed to consider the course and nature of an illness before denying benefits;

l.   Ignored the medical assessments of its own medical health professionals, who determined

     that the claimants were disabled, and denied benefits;

m.   Removed several disabling health conditions from a claimant’s history on file before

     requesting an internal health care professional to review claimant’s file;




                                                10
       Case 1:20-cv-11374-MLW Document 1 Filed 07/22/20 Page 11 of 16



n.    Ignored correspondence received after the initial denial that reasonably required a

      response;

o.    Failed to clarify a claimant’s restrictions and limitations with the attending physician who

      determined the claimant was disabled; and

p.    Failed to provide complete information in the file to the health care expert performing a

      peer review of the medical file.

59.   Under the market conduct studies and agreements, it is alleged that LINA failed to

a.    obtain, consider or reconcile the complete Social Security Disability Income (SSDI)

      records relating to an award of SSDI benefits.

b.    obtain complete medical records.

c.    use the claimant’s occupational duties as the occupational benchmark for an “own

      occupation” evaluation.

d.    perform Independent Medical Examinations.

e.    institute procedures to correct deficiencies relating to the definition of disability.

f.    use the proper medical specialist to review the medical records.

60.   These deficiencies show that LINA has a history of biased claims administration.

61.   The May 13, 2013 Massachusetts Division of Insurance RSA made

      similar findings to the California Division of Insurance.

62.   LINA continues nationwide, for example, to ignore SSA findings of disability.

63.   The most recent Circuit Court of Appeals decision discussing LINA’s failure to reconcile

      SSA decisions and its own contrary determination is in Raybourne v. Cigna Life Ins. Co.

      of New York, 700 F.3d 1076 (7th Cir. 2012).




                                                11
       Case 1:20-cv-11374-MLW Document 1 Filed 07/22/20 Page 12 of 16



64.   LINA did not reasonable explain why the SSA determination that Mr. LaVigne was

      disabled from all gainful employment did not demonstrated that he qualified for benefits

      under both the LTD Plan and STD-Plan.

65.   LINA has failed to try to reduce potential bias and to promote the accuracy of its benefit

      determinations.

66.   As the California Department of Insurance determined, LINA ignored the consistent

      discrepancy between its peer reviewers and Plaintiff’s treating doctors regarding Plaintiff’s

      condition; ignored the evidence submitted supporting Plaintiff’s diagnoses; and ignored

      substantial evidence submitted after the initial denial from Plaintiff’s treating physicians.

67.   In doing so, LINA was probably looking at the financial burden of Plaintiff’s claim, rather

      than provide a full and fair review of his claim, which allowed its conflict of interest to

      dictate its decision to deny to Plaintiff benefits.

68.   Given that LINA pays benefits from its own assets and makes claims decisions, each time

      that LINA denies benefits it saves itself monies.

69.   Using a medical doctors not licensed practice in the Commonwealth shows that LINA

      knowingly violated the ERISA claim regulations which is a breach of fiduciary duty.

70.   The applicable regulation provides

      (iii) Provide that, in deciding an appeal of any adverse benefit determination that is based
      in whole or in part on a medical judgment, including determinations with regard to
      whether a particular treatment, drug, or other item is experimental, investigational, or not
      medically necessary or appropriate, the appropriate named fiduciary shall consult with a
      health care professional who has appropriate training and experience in the field of
      medicine involved in the medical judgment;

      § 2560.503–1 Claims procedure., 29 C.F.R. § 2560.503–1

71.   Dr. Jones is not licensed to practice medicine in this Commonwealth




                                                 12
        Case 1:20-cv-11374-MLW Document 1 Filed 07/22/20 Page 13 of 16



       and relying on improperly licensed physicians demonstrates a failure to comply fiduciary

       duties.

                                                 Count I

             Benefits Due From LINA Under ERISA, 29 U.S.C. § 1132(a)(1)(B)

72.    Mr. LaVigne realleges the preceding paragraphs and incorporates the same by reference

       as if fully set forth herein again.

73.   By letter dated January 13, 2020 LINA advised Mr. LaVigne that he had administratively

        exhausted his presuit remedies and that he could sue under ERISA.

74.    This Court must conduct a plenary proceeding in evaluating LINA’s and the LTD Plan’s

       decision to deny benefits.

75.    Under Rhode Island law, discretionary clauses in ERISA plans are unenforceable.

76.    The decision to deny LTD benefits was not supported by substantial evidence was

       wrongful and not in compliance with laws.

77.    Because of LINA’s and the LTD Plan’s refusal and failure to pay to Plaintiff disability

       benefits provided to him and to those participants totally disabled, plaintiff may have

       relief against LINA to recover benefits due to him under the LTD Plan, and to enforce his

       rights to benefits under the LTD Plan, and to clarify his rights to future benefits under the

       LTD Plan under 29 U.S.C. § 1132, and other employee benefits dependent on receipt of

       LTD Plan benefits.

78.    If this Court orders retroactive reinstatement of benefits, this Court may enter appropriate

       relief under ERISA precluding LINA from using “off sets” against benefits payable to

       plaintiff, because of LINA materially breached the LTD Plan terms.




                                                13
       Case 1:20-cv-11374-MLW Document 1 Filed 07/22/20 Page 14 of 16



                                               Count II

                      Benefits Due From Citizens Under The STD-Plan

79.   Mr. LaVigne realleges the preceding paragraphs and incorporates the same by reference

      as if fully set forth herein again.

80.   Citizens denied the claim based on the conduct of its agent LINA.

81.   Citizens breach the duty of good faith and fair dealing implied in every contract.

82.   Citizens owed a fiduciary duty to supervise the conduct of LINA.

83.   Citizens breached its contractual obligations to pay benefits under the STD-Plan.

84.   Citizens is liable for the breach perpetrated by LINA.

85.   Citizens election to deny STD-Plan benefits, through the acts and omissions of LINA was

      done with malice, or ill will or involved a reckless or callous indifference to the protected

      rights of others.

86.   As a result of the acts and omissions of Citizens acting through its agent LINA, Mr.

      LaVigne may recover damages for breach of contract, including compensatory damages,

      punitive damages, attorney’s fees and costs and all other damages allowed as a matter of

      law.



                                            Count III

                              Award of Attorneys’ Fees and Costs

87.   Plaintiff realleges the preceding paragraphs and incorporates the same by reference as if

      fully set forth herein again.

88.   As LINA and the LTD Plan have unlawfully denied benefits, and has caused plaintiff to

      incur attorneys’ fees and costs, and will cause him to incur additional fees and costs.,



                                               14
        Case 1:20-cv-11374-MLW Document 1 Filed 07/22/20 Page 15 of 16



       plaintiff may recover under 29 U.S.C. § 1132 (g), costs, including reasonable attorneys’

       fees and interest at the Massachusetts statutory rate of 12% simple interest per annum on

       all back due benefits.



Plaintiff demands relief and judgment:



I.     Against Citizens Financial Group, Inc. in an amount of damages to be determined by this

       Court, including compensatory and punitive damages plus prejudgment interest, post-

       judgment interest, costs and reasonable attorneys’ fees allowed by statute or otherwise.

II.    Against Life Insurance Company of North America and the Citizens Financial Group,

       Inc., Long-Term Disability Plan for equitable relief declaring the rights and duties of the

       Plaintiff and defendants for past benefits owed to the plaintiff, and future benefits to be

       paid to the plaintiff, and other employee benefits that are dependent on receipt of LTD

       Plan benefits.

III.   For an order precluding the defendants from using “off sets” in determining retroactive

       benefits owed to the plaintiff, or in the future because defendant refused to recognize the

       decision of the United States Social Security Administration.

IV.    In the alternative, an order of remand requiring defendant to afford Full and Fair Review

       under ERISA.

V.     For such other legal or equitable relief as this Court deems just and proper.




                                                15
Case 1:20-cv-11374-MLW Document 1 Filed 07/22/20 Page 16 of 16




                                       RICHARD LAVIGNE
                                       By his attorney,

                                           /s/ Jonathan M. Feigenbaum
                                     _____________________________
                                        Jonathan M. Feigenbaum, Esq.
                                        B.B.O. #546686
                                        184 High Street
                                        Suite 503
                                        Boston, MA 02110
                                        Tel. No. : (617) 357-9700
                                        jonathan@erisaattorneys.com




                              16
